Citation Nr: 1455646	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  Thereafter he served in the Reserves until June 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In regard to the claim for service connection for pilonidal cyst, the Board notes that the Veteran's claim was initially denied by the RO in a September 1986 rating decision.  The Veteran did not appeal the decision.  Thereafter, in November 1989 the Veteran filed a new claim for service connection for pilonidal cyst.  The claim was again denied and the Veteran perfected his appeal.  In October 1990 the Board denied the claim.

The evidence of record at the time of the October 1990 Board decision consisted of some service treatment records, however evidence received after the October 1990 Board decision included, in pertinent part, additional July 1970 service treatment records.  As such, new and material evidence is not necessary to reopen the claim and the claim is reviewed on a de novo basis.  See 38 C F R § 3 156(c).  

In regard to the claim for service connection for bilateral hearing loss, the Board notes that in its May 2014 decision, the Board found there was new and material evidence to reopen the claim.

In March 2011, the Veteran testified at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In a December 2012 letter the Board advised the Veteran that the VLJ from the March 2011 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  That same month the Veteran responded that he did not want a hearing with a new VLJ.

The Board most recently remanded the Veteran's claim in May 2014 for further development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In his October 2014 informal hearing presentation, the Veteran argued that he should be service connected for tinnitus.  As the issue of service connection for tinnitus has been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that theVeteran's pilonidal cyst preexisted service and clear and unmistakable evidence that such was not permanently aggravated in service.  

2.  The Veteran does not have a current pilonidal cyst disability other than a residual scar for which service connection is already in effect.  


CONCLUSION OF LAW

The criteria for service connection for pilonidal cyst have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

A veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C F R. § 3.304(b) (2013).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that the veteran had a preexisting disorder and that it was not aggravated during his service beyond its natural progression.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In the present case the Veteran does not dispute that his pilonidal cyst preexisted service entrance.  See March 2011 Board Hearing Transcript at pg 25.  The Veteran, however, contends that symptoms relating to the pilonidal cyst increased during service (i.e., the pilonidal cyst was aggravated during service).  Thus, the Board finds that although the Veteran is entitled to the presumption of soundness on his entry into service, there is clear and unmistakable evidence that the Veteran's pilonidal cyst existed prior to service.  

The Board further finds that there is clear and unmistakable evidence that the cyst was not permanently aggravated beyond its natural progression during service.

Service treatment records dated July 1970 reflect that the Veteran underwent surgical treatment for the pilonidal cyst (incision and drainage) due to pain and swelling for four days.  He had a normal examination at the time of his November 1971 discharge, including his skin.

At his Board hearing, the Veteran stated that after service the cyst would periodically swell and his private physician would lance it.  He then had the cyst excised at the VA.  However, he said it continues to swell and get a little tender "every now and then."  See March 2011 Board Hearing Transcript at pg 5.

The Veteran's post-service VA treatment records do not indicate that the Veteran's pilonidal cyst has recurred, although the Veteran has reported some symptoms connected with the resulting scar.  On VA examination in August 2008 and November 2009, examiners noted the scar from the 1982 excision at the VA and the Veteran's complaint of discomfort of the scar area, but did not note a recurrence of the cyst.

In May 2014 a VA opinion was obtained.  The VA physician stated that there is no clear evidence that the Veteran's pilonidal cyst was permanently aggravated beyond its natural progression during or as a result of his service.  He stated that the in-service aggravation was temporary and relieved by the incision and drainage.  The cyst then resolved, resulting in only a scar, and has not recurred.

The Board notes that temporary or intermittent flare-ups during service are not sufficient to constitute aggravation unless the underlying disability, as distinguished from the symptoms, has permanently worsened.   The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

Giving significant weight to both the Veteran's treatment records and the opinion of the VA reviewer, the Board finds that the Veteran's preexisting pilonidal cyst was not permanently aggravated beyond its natural progression in service.  Although service records show a temporary aggravation, records indicate that it was treated and resolved in service, and ultimately the cyst was removed after service.  The evidence does not show that the Veteran has a current cyst separate from the symptoms related to his scar, for which he is already service-connected.

Therefore, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  An adequate VA medical opinion was obtained in May 2014.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for pilonidal cyst is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, the issue of entitlement to service connection for hearing loss must be remanded to ensure that the Veteran receives an adequate medical opinion.  

In a November 1989 statement, the Veteran reported that he experienced a complete loss of hearing during service when he was near a land mine that had been strategically detonated.  

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2013).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's discharge examination did not demonstrate impaired hearing for VA purposes under 38 CFR § 3.385.  However, the Veteran has since been diagnosed with bilateral sensorineural hearing loss.

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In this case, a VA opinion was obtained in June 2014.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his military noise exposure because the Veteran's hearing was normal at separation and comparison of induction and separation examinations indicated no significant change in hearing sensitivity.  

The VA examiner offered no additional rationale for his opinion; therefore the Board finds that it is potentially in contrast to the ruling in Hensley.  Specifically, the opinion did not contain discussion of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service.  Moreover, the examiner did not address the Veteran's contentions of in-service noise exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, a supplemental VA opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current bilateral hearing loss and service.


Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the June 2014 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's bilateral hearing loss and his service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the documentation in the Veteran's virtual claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.

Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


